DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 6, 8-17, and 26-32 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
(claim 1) a mechanism for reducing or controlling a cyclic firing rate of a firearm, comprising a rate reducer including: a reducer body with a pivot mount and an internal volume for housing a fluid, the reducer body including a valve for controlling a flow of the fluid within the internal volume in a first direction and in a second, reverse direction; and a sear pivotally mounted to and longitudinally movable along the pivot mount, wherein engagement of a hammer of the firearm with a forward end of the sear after firing a round from the firearm pivots the sear upwardly to initiate the flow of the fluid in the first direction through the valve to retard pivoting movement of the sear and maintain engagement between the hammer and the sear until the hammer is released from the sear, wherein: particularly, the reducer body includes a piston that is biased into engagement with the sear, and the sear compresses the piston against a piston spring to initiate the flow of fluid in the first direction through the valve; particularly, the hammer is released from the sear in response to displacement of the piston and piston spring to a compressed position; particularly, at the compressed position of the piston and piston spring, the flow of fluid through the valve is reversed to the second direction and the piston displaces from the compressed position to force the sear to pivot downwardly around the pivot mount; and, particularly, further comprising a sear spring to normally bias the sear forwardly relative to the pivot mount and the reducer body;
(claim 11) a mechanism for reducing or controlling a cyclic firing rate of a firearm, comprising a rate reducer including: a reducer body with a pivot mount and an internal volume for housing a fluid, the reducer body including a valve for controlling a flow of the fluid within the internal volume in a first direction and in a second, reverse direction; and a sear pivotally mounted to and longitudinally movable along the pivot mount, wherein engagement of a hammer of the firearm with a forward end of the sear after firing a round from the firearm pivots the sear upwardly to initiate the flow of the fluid in the first direction through the valve to retard pivoting movement of the sear and maintain engagement between the hammer and the sear until the hammer is released from the sear, Page 3 of 8wherein the valve is adjustable to control a rate of fluid flow in the first and second directions, wherein: particularly, the valve includes an adjustable needle and a poppet supportable on a valve seat of the reducer body; particularly, the poppet defines an orifice for receiving the adjustable needle; and, particularly, the valve further includes a valve spring normally biasing the poppet against the valve seat;
(claim 14) a mechanism for reducing or controlling a cyclic firing rate of a firearm, comprising a rate reducer including: a reducer body with a pivot mount and an internal volume for housing a fluid, the reducer body including a valve for controlling a flow of the fluid within the internal volume in a first direction and in a second, reverse direction; and a sear pivotally mounted to and longitudinally movable along the pivot mount, wherein engagement of a hammer of the firearm with a forward end of the sear after firing a round from the firearm pivots the sear upwardly to initiate the flow of the fluid in the first direction through the valve to retard pivoting movement of the sear and maintain engagement between the hammer and the sear until the hammer is released from the sear, particularly, wherein the sear includes a downwardly extending sear projection that is contactable by a selector/sear projection interface of the firearm to rearwardly displace the sear and prevent engagement of the sear with the hammer during a safe or semi-automatic firing mode of the firearm; and,
(claim 16) a mechanism for reducing or controlling a cyclic firing rate of a firearm, comprising a rate reducer including: a reducer body with a pivot mount and an internal volume for housing a fluid, the reducer body including a valve for controlling a flow of the fluid within the internal volume in a first direction and in a second, reverse direction; and a sear pivotally mounted to and longitudinally movable along the pivot mount, wherein engagement of a hammer of the firearm with a forward end of the sear after firing a round from the firearm pivots the sear upwardly to initiate the flow of the fluid in the first direction through the valve to retard pivoting movement of the sear and maintain engagement between the hammer and the sear until the hammer is released from the sear, particularly, wherein the reducer body is engageable to a lower receiver of the firearm with attachment means in mounting holes of the firearm provided for an automatic sear of the firearm that is replaced by the rate reducer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
26-Jul-22